      Case 5:21-cv-04025-JWB-KGG Document 6 Filed 04/28/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

SEIN F. KINA,               )
                            )
                 Plaintiff, )
                            )
    vs.                     )                Case No. 21-4025-JWB-KGG
                            )
KANSAS DEPARTMENT FOR       )
CHILDREN AND FAMILIES,      )
                            )
                 Defendant. )
                            )

             MEMORANDUM & ORDER GRANTING
      MOTION TO PROCEED WITHOUT PREPAYMENT OF FEES

      In conjunction with her federal court Complaint alleging workplace

discrimination (Doc. 1), Plaintiff Sein F. Kina has filed a Motion to Proceed

Without Prepayment of Fees (“IFP application,” Doc. 4, sealed) with a supporting

financial affidavit. After review of Plaintiff’s motion, the Court GRANTS the IFP

application.

                                   ANALYSIS

I.    Motion to Proceed In Forma Pauperis.

      Under 28 U.S.C. § 1915(a), a federal court may authorize commencement of

an action without prepayment of fees, costs, etc., by a person who lacks financial

means. 28 U.S.C. § 1915(a). “Proceeding in forma pauperis in a civil case ‘is a

                                         1
      Case 5:21-cv-04025-JWB-KGG Document 6 Filed 04/28/21 Page 2 of 3




privilege, not a right – fundamental or otherwise.’” Barnett v. Northwest School,

No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26, 2000) (quoting White v.

Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)). The decision to grant or deny in

forma pauperis status lies within the sound discretion of the court. Cabrera v.

Horgas, No. 98-4231, 1999 WL 241783, at *1 (10th Cir. Apr. 23, 1999).

       There is a liberal policy toward permitting proceedings in forma pauperis

when necessary to ensure that the courts are available to all citizens, not just those

who can afford to pay. See generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir.

1987). In construing the application and affidavit, courts generally seek to

compare an applicant’s monthly expenses to monthly income. See Patillo v. N.

Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D.Kan. Apr. 15,

2002); Webb v. Cessna Aircraft, No. 00-2229, 2000 WL 1025575, at *1 (D.Kan.

July 17, 2000) (denying motion because “Plaintiff is employed, with monthly

income exceeding her monthly expenses by approximately $600.00”).

       In the supporting financial affidavit, Plaintiff indicates she is 45 years old

and divorced with one dependent.1 (Doc. 3-1, sealed, at 1-2.) She indicates she is

unemployed and lists prior employment with Defendant earning a notable hourly




1
  Plaintiff lists two dependents, but one is indicated to be 18 years old and, as such, is not
a legal dependent.
                                              2
       Case 5:21-cv-04025-JWB-KGG Document 6 Filed 04/28/21 Page 3 of 3




wage. (Id., at 2-3.) Her only source of income over the past year has been

unemployment benefits. (Id., at 5-6.)

       Plaintiff does not own real property but does own a modest automobile, with

no residual value, on which she makes a modest monthly payment. (Id., at 3-4.)

She lists a small amount of cash on hand. (Id., at 4.) She lists modest expenses,

including gas, electric, telephone, and car insurance. (Id., at 5.) She also indicates

a significant, though not unusually high, monthly rent payment. (Id.) She also

lists a very sizeable student debt. (Id.) She has previously filed for bankruptcy.

(Id., at 6.)

       Considering the information contained in her financial affidavit, the Court

finds that Plaintiff has established that her access to the Court would be

significantly limited absent the ability to file this action without payment of fees

and costs. The Court thus GRANTS Plaintiff’s request to proceed in forma

pauperis. (Doc. 4, sealed.)

       IT IS THEREFORE ORDERED that Plaintiff’s motion for IFP status (Doc.

4) is GRANTED.

       IT IS SO ORDERED.

       Dated at Wichita, Kansas, on this 28th day of April, 2021.

                                        S/ KENNETH G. GALE
                                        KENNETH G. GALE
                                        United States Magistrate Judge

                                           3
